department of the treasury internal_revenue_service washington d c o tax_exempt_and_government_entities_division date apr uniform issue list legend p r s dear sir or madam contact person identification_number telephone number t ed this is in reply to your rulings request of date on p's proposed transfer of approximately one-half of its assets to r and s pursuant to sec_507 of the internal_revenue_code p r and s are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code p will transfer approximately one-haif of its assets to r and s and will exercise expenditure_responsibility under sec_4945 of the code with respect to those grants p will continue to operate for its exempt purposes and thus will not give notice of termination of its private_foundation_status under sec_507 of the code p has no expenditure_responsibility grants outstanding under sec_4945 of the code the following rulings are requested p's transfers will not adversely affect p’s exemption from federal_income_tax under sec_1 c of the code each transfer by p will be a transfer of assets pursuant to sec_507 of the code because p has not given and does not plan to give notice of termination pursuant to sec_507 of the code p's transfers will not constitute a termination of p’s status as a private_foundation and p's transfers will not cause p to be subject_to tax under sec_507 of the code following p's transfers sec_1_507-3 of the income_tax regulations p's attributes and characteristics will carry over as described in of the code p's transfers will not result in the imposition of net_investment_income tax under section p's transfers will not be acts of self-dealing under sec_4941 of the code and thus will not give rise to the tax on self-dealing under sec_4941 p's transfers will not trigger the tax on jeopardy investments under sec_4944 of the code p's transfers will not be taxable_expenditures under sec_4945 of the code if p exercises expenditure_responsibility under sec_4945 of the code because p's transfers constitute grants for endowment under sec_53_4945-5 of the foundation and similar excise_tax regulations p may satisfy sec_4945 of the code by attaching the annual grantee reports of p's annual information returns forms 990-pf for p's tax_year in which p's transfers are made and for p's following two tax years provided that such reports contain or are accompanied by the information set forth in sec_53_4945-5 of the regulations r and of s to p's reasonable and necessary legal accounting and other administrative expenditures incurred in connection with this rulings request and the transfers will constitute qualifying distributions under sec_4942 of the code and will not be taxable_expenditures under sec_4945 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer the regulations provides that where a sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person with respect to the private_foundation sec_4942 of the code provides that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the direct active_conduct of exempt purposes sec_4942 of the code provides that a private foundation's qualifying distributions under sec_4942 of the code include reasonable and necessary administrative expenses but do not include any contribution to i an organization controlled by the transferor or by one or more of the transferor's disqualified persons or ii a private_foundation that is not an operating_foundation under sec_4942 of the code under sec_53 a i of the regulations such qualifying distributions include the reasonable administrative expenses that are incurred in conduct of an exempt_purpose under sec_170 of the code revrul_78_387 c b describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4944 of the code imposes excise_tax on any jeopardizing investment made by a private_foundation sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code provides that in order to exercise expenditure_responsibility under sec_4945 the grantor private_foundation must under sec_4945 see that its grant is spent solely for the grant's purpose under sec_4945 obtain complete reports from the grantee foundation on how the funds are spent and under sec_4945 make reports to the internal_revenue_service with respect to such grants sec_53_4945-6 allows its assets to exempt_organizations under sec_501 of the code pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code provided that any applicable expenditure_responsibility under sec_4945 of the code is met private_foundation to transfer a sec_53_4945-5 of the regulations provides that expenditure_responsibility includes a requirement that the grantor private_foundation must make a pre-grant inquiry of the prospective grantee private_foundation thus before making a grant the grantor must conduct a limited inquiry of the potential grantee such pre-grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper exempt purposes this inquiry should concern matters such as the identity prior history and experience of the grantee organization and its managers and any knowledge which the grantor has based on prior experience or other information which is readily available concerning the management activities and practices of the grantee foundation the scope of this inquiry may vary from case to case depending upon the size and purpose of the grant the period of time over which it is to be paid and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor foundation must require reports from the grantee foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years it is reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code may the grantor then allow the grantee's reports to be discontinued only if sec_53_4945-5 of the regulations provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grantee organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within sec_4945 of the code or to influence the outcome of any specific public election or to carry on any voter registration drive within the meaning of sec_4945 or to make any grant which does not comply with the requirements of sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in sec_170 of the code the agreement must clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those in sec_170 of the code sec_53_4945-5 of the regulations provides that with respect to a grant made for endowment or capital purposes the grantor foundation's annual reporting requirement under sec_4945 of the code and sec_53_4945-5 of the regulations may be satisfied by submitting in the grantor foundation's annual information_return form_990-pf the report s received from the grantee foundation s containing the information required by sec_53 d of the regulations sec_53_4945-5 of the regulations provides that the grantor report under sec_4945 of the code must contain the name and address of the grantee the date and amount of the grant the purpose of the grant the amounts expended by the grantee whether the grantee has diverted any portion of the grant or income from an endowment grant from the purpose of the grant the date_of_the_report received from the grantee and the dates and results of any grantor verification of the grantee's report where the grantor has reason to doubt the grantee report's reliability analysi sec_1 p's transfers of assets to r and s will be for exempt purposes under sec_501 of the p's transfers will not adversely affect p's exemption from federal_income_tax under section code c of the code under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization which includes any because p will be in such a significant disposition of or more of the transferor's assets reorganization by its transfers of approximately one-half of its assets p's transfers of assets to r and s will be transfers under sec_507 of the code under sec_1_507-4 of the regulations p's transfers of assets pursuant to sec_507 of the code will not terminate p's private_foundation_status under sec_509 of the code and will not result in termination_tax under sec_507 of the code under sec_1_507-3 of the regulations p's transfers will result in the carryover of any savings provisions applicable to p as provided in accordance with sec_1_507-3 through of the regulations p's transfers of assets to r and s will not result in tax under sec_4940 of the code p's transfers of assets will be made for exempt purposes to s which are organizations exempt from federal_income_tax under sec_501 of the code under sec_53_4946-1 of the regulations because p is exempt from federal_income_tax under sec_501 of the code p is not a disqualified_person as to r or s under sec_4946 of the code for purposes of sec_4941 of the code because p's transfers of assets will not be transfers between a disqualified_person and a private_foundation p's transfers will not be acts of self- dealing under sec_4941 of the code r and to p's transfers of its assets to r and s will not be jeopardizing investments or result in tax under sec_4944 of the code p must exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations on its transfers of some of its assets to r and to s because the exception under sec_1_507-3 of the regulations to expenditure_responsibility for a transfer of all assets does not apply to p because p's transfer to r and s consists of approximately one- half rather than all of p's assets under sec_53_4945-5 of the regulations because p's transfers are grants for capital endowment under sec_53_4945-5 of the regulations p can satisfy its expenditure_responsibility grantor reporting under sec_4945 of the code by including in p's annual information returns on forms 990-pf for the tax_year in which the transfers are made and for the following two tax years the annual grantee reports made by r and by s where such return or report contain the grant information required by sec_53_4945-5 of the regulations under sec_53_4942_a_-3 of the regulations a private foundation's payment of administrative expenses as part of its charitable effort may constitute a qualifying_distribution under sec_4942 of the code thus the legal accounting and other necessary expenses_incurred to implement p's transfers to r and s if reasonable in amount will be paid to accomplish exempt purposes and will be qualifying distributions under sec_4942 of the code accordingly we rule that p's transfers will not adversely affect p's exemption from federal_income_tax under sec_1 c of the code p's transfers to r and s will be transfers of assets pursuant to sec_507 of the code p's transfers will not constitute a termination of p's status as a private_foundation and will not cause p to be subject_to tax under sec_507 of the code p's transfers will result in carryovers of p's attributes characteristics and any saving sec_4 provisions as provided in sec_1_507-3 of the regulations p's transfers will not result in tax under sec_4940 of the code p's transfers will not be acts of self-dealing under sec_4941 of the code and will not result in tax under sec_4941 of the code p's transfers will not resuit in any_tax on jeopardizing investments under sec_4944 of the code p's transfers of some of its assets to r and s will not be taxable_expenditures under sec_4945 of the code because p will exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations on its transfers of some of its assets to rand s because p's transfers are grants for capital endowment under sec_53_4945-5 of the regulations p can satisfy sec_4945 of the code by attaching the annual grantee reports made by r and s p's annual information returns on forms 990-pf for p's tax_year in which p's transfers are made and for p's following two tax years where such reports contain or are accompanied by the information required by sec_53_4945-5 of the regulations to p's reasonable and necessary legal accounting and other administrative expenditures incurred in connection with this rulings request and its transfers will be qualifying distributions under sec_4942 a of the code because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings fetter is directed only to the organizations that requested it sec_6110 of the code provides that this rulings letter may not be used or cited as precedent sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
